Citation Nr: 0122653	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from July 1977 until May 
1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1999 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which denied service connection for a low back 
disorder, bilateral hearing loss, and tinnitus.  

After a review of the record, the Board is of the opinion 
that the issues of service connection for a low back disorder 
and tinnitus should be addressed in a REMAND following the 
ORDER portion of the decision.  


FINDINGS OF FACT

1.  The veteran has puretone threshold averages of 
15/20/10/20/15 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the right ear with a speech discrimination 
score of 94 percent; no current hearing disability in the 
right ear hearing loss by VA standards is currently 
clinically indicated.  

2.  The veteran has puretone threshold averages of 
20/20/15/35/30 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the left ear with a speech discrimination 
score of 96 percent; no current hearing disability in the 
left ear hearing loss by VA standards is currently clinically 
indicated.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 CFR §§ 3.303, 3.385 
(2000); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
was exposed to sustained noise exposures on the flightline 
during active duty in the Air Force which resulted in hearing 
loss in both ears.  It is asserted that service connection 
for such is thus warranted.  

The Board is satisfied that all relevant facts have been 
properly developed for this issue and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  As set 
forth in more detail below, all relevant facts regarding 
these issues have been adequately developed by the RO.  The 
appellant has not indicated that there is outstanding 
evidence available which may support his claim in this 
regard.  The Board further notes that he has been informed 
through correspondence in March 1999, December 1999 and by 
the Statement of the Case, as well as a Supplemental 
Statement of the Case as to the nature of the evidence needed 
to substantiate this claim.  The appellant was specifically 
informed as to the of the notice provisions of the Veterans 
Claims Assistance Act in a letter to him dated in February 
2001.  Moreover, given the facts of this case, the Board 
finds that there is no reasonable possibility that any 
further assistance to the appellant would aid in 
substantiating this aspect of the claim.  In view of the 
foregoing, the Board finds that VA has satisfied its duty to 
the appellant under the Veterans Claims Assistance Act of 
2000 in this regard, and that it may consider the merits of 
this issue without prejudice to the appellant.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service. 38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000)  

The service medical records contain a reference audiogram 
dated in January 1979 indicating that the veteran had been 
assigned to duty in a noise prone environment in December 
1977 or 1978.  It was recorded that he was currently working 
in noise, and that his last exposure had been two days 
before.  It was indicated that he had previously been issued 
earplugs as well as an ear muff, and that his protection in 
this regard was considered satisfactory.  Hearing threshold 
levels at that time were shown to be 15/15/10/10/15 and 
15/10/10/5/15/ at the 500/1000/2000/3000/4000 Hertz 
frequencies in the left and right ears, respectively.  On a 
separate clinical entry dated that same date in January 1979, 
it was noted that the veteran had "Class A" hearing.

In April 1980, a Hearing Conservation Data sheet described 
the veteran's noise environment as jet engines on the flight 
line.  On this occasion, the audiometry readings were 
10/5/0/0/0 and 0/0/0/0/0 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the left and right ears, respectively.  His 
hearing was noted to be good.  

The veteran filed a claim for service connection for hearing 
loss in August 1999.  Subsequent thereto, he was afforded a 
VA audiological evaluation in October 1999.  He stated that 
he had spent six years on the flightline while in service 
with considerable noise exposure, and that he had had 
decreased hearing for the past 10 to 15 years.  He denied any 
other significant history of noise exposure.  

Upon audiometric evaluation, pure tone thresholds, in 
decibels, were recorded as 15/20/10/20/15 and 20/20/15/35/30 
at the 500/1000/2000/3000/4000 Hertz frequencies in the right 
and left ears respectively.  Speech discrimination scores 
were 94 percent and 96 percent in the right and left ears, 
respectively.  The examiner diagnosed mild high frequency 
sensorineural hearing loss in the left ear.  

The Board points out, however, that those audiological 
findings evidence no current disability of hearing in the 
left or right ear hearing loss by VA standards.  The veteran 
does not have the requisite level of hearing loss sufficient 
to be considered a disability under 38 C.F.R. § 3.385.  
Consequently, his claim for bilateral hearing loss must be 
denied.  The Board thus finds that no reasonable possibility 
exists that any further assistance in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) would aid the veteran in substantiating 
this claim.


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

The veteran asserts that he now has a low back disorder as 
the result of a motor vehicle accident during active duty, as 
well as tinnitus owing to noise exposure, for which service 
connection should be granted by the Board.  

The service medical records reflect that the veteran was 
struck by a van in May 1982 while riding a bicycle and was 
treated for complaints diagnosed as back sprain and spasm and 
multiple contusions.  It was recorded that he was 
periodically seen for low back complaints, including pain, 
stiffness, spasm and aching over the course of the following 
months, and was finally released from treatment therefor in 
April 1983.  The appellant declined to have a service 
discharge examination performed.  

The postservice record shows that while working as a mail 
carrier in May 1982, the veteran was threatened by two dogs.  
It was noted that in an attempt to avoid injury, he bent 
backwards and fell onto a metal railing sustaining injury to 
his back.  It was reported that he was subsequently seen in 
the emergency room at Presbyterian University Hospital and 
was also treated at Divine Providence Hospital the following 
month for continuing low back symptoms.  A diagnosis of Grade 
I spondylolisthesis was noted in November 1992 and was 
subsequently reported to be accompanied by low back pain.  In 
August 1995, the veteran's treating physician, C. S. Stone, 
M.D., wrote that the veteran had first been seen for 
spondylolisthesis in November 1992.  It was his opinion that 
the recurrent low back pain was a permanent condition 
secondary to aggravation of pre-existing spondylolisthesis 
caused by work injury.  It was noted at that time that the 
veteran denied any significant past medical history. 

J. D. Lemberg, M.D., wrote in November 1995 that "The pre-
existing condition, in my opinion, was the spondylolysis and 
spondylolisthesis that was [sic] exacerbated by the injury of 
1992."  In a report from Tri-State Orthopaedics dated in 
January 1997, the private examiner noted that the appellant 
had had X-rays taken by Drs. Huber and Yates in 1987 as part 
of a physical examination to become a police officer.  It was 
indicated, however, that the reports of such had not been 
made available for review.  The examiner went on to opine 
that the veteran had pre-existing unilateral spondylosis 
which pre-existed the work injury in 1992 as it was 
"virtually impossible to have a pars interarticularis 
fracture occur in the manner in which the patient alleged he 
was injured."  The examiner further concluded that the 
veteran had sustained a lumbar strain or sprain as the result 
of the work injury in 1992 from which he had fully recovered, 
but had continued to have symptoms attributable to unilateral 
spondylosis and obesity.  In a brief note of October 2000, R. 
Gonzalez, M.D., wrote that the veteran was involved in an 
automobile accident in May 1982, and that "to my knowledge, 
has not been involved in any accident or suffer any trauma" 
to explain left sided spondylosis.

The Board observes in this instance that while the veteran 
did indeed receive treatment for low back injury in service, 
there is no clinical indication in the record that he sought 
any additional treatment for it after service discharge.  
Thus, while his treating physicians have since indicated that 
he had pre-existing spondylosis, spondylolysis or 
spondylolisthesis prior to the work injury in June 1992, 
there is no clinical support in the record that any of back 
disorders existed prior to the injury in 1992 or was 
occasioned by injury in service.  As well, the Board thus 
finds there is some discrepancy and/or conflict in some 
aspects of the reported clinical evidence which requires 
clarification or reconciliation.  In this regard, it is 
pointed out that one examiner stated August 1995 that 
recurrent low back pain was secondary to aggravation of pre-
existing spondylolisthesis caused by the work injury, and 
another related in January 1997 that the veteran had 
completely recovered from the work injury and had symptoms 
referable only to a pre-existing back disorder.  The Board 
thus finds that a more corroborating evaluation by a 
specialist is indicated as to this matter for a more 
comprehensive assessment of the clinical data and a medical 
opinion.  

The Board also notes that the record indicates that the 
veteran has seen other providers whose clinical records have 
not been made available for review.  Specifically, it is 
shown that he had X-rays taken in 1987 by Drs. Huber and 
Yates which have not been requested or secured.  
Additionally, the claims folder does not contain records from 
Presbyterian University Hospital and Divine Providence 
Hospital pertaining to the work injury of June 1992, and 
these should also be retrieved.  As well, it the veteran's 
employer, the U.S. Post Office may also have employment-
related clinical records in its possession prior to the work 
injury of June 1992, and these should also be requested.

With respect to the claim for service connection for 
tinnitus, the post service record reflects that upon 
audiology examination in October 1999, the veteran reported 
having tinnitus for many years and said that there had been a 
popping sensation in his ears since 1979.  The receipt of 
additional records may provide evidence in support of the 
claim in this regard.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, to include a medical opinion, when indicated, 
which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that although the veteran was afforded 
the notice and development provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) in February 2001, it is felt in view of the above, 
that additional development is warranted as to the remaining 
matters on appeal.  Accordingly, this case is REMANDED for 
the following actions:

1.  Additional development should 
include making reasonable efforts to 
obtain copies of any additional VA 
and/or private treatment with respect to 
the appellant's spine.  To this end, the 
appellant should be asked to provide the 
names and addresses of any and all 
medical care providers he has seen since 
service, to include Drs. Huber and 
Yates, the Presbyterian University 
Hospital and Divine Providence Hospital 
as well as clinical providers with the 
U.S. Post Office, so that such records 
may be requested.  

2.  The veteran should be scheduled for 
an appropriate VA examination.  The 
claims folder should be made available 
to the examiner for review prior to the 
evaluation.  The examiner should review 
of the record and provide an opinion as 
to the nature and etiology of the 
veteran's current back disabilities.  
This opinion should comment on and 
clarify if possible, the opinions 
rendered with respect to the etiology of 
the veteran's current low back 
symptomatology.  A complete examination 
of the lumbar spine should be 
accomplished.  Based on a review of all 
pertinent medical documentation and 
history on file, the examiner should 
render a current diagnosis and provide 
an opinion as to whether there is any 
etiological relationship between the 
motor vehicle accident in service in 
1982 and any and all back disability 
currently indicated.  The examiner 
should indicate whether or not the 
record supports a finding of 
spondylosis, spondylolysis or 
spondylolisthesis prior to the work 
injury in June 1992 and whether or not 
any of these conditions was more likely 
than not the result of injury in 
service.  The examiner should reconcile 
his/her opinion with any conflicting 
medical assessment of record.  The 
examination report should include 
complete rationale for the opinion 
expressed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to service connection for a low back 
disorder and tinnitus to determine 
whether or not they may be granted.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



